19-12447-smb         Doc 145       Filed 11/16/20 Entered 11/16/20 16:12:07                   Main Document
                                               Pg 1 of 31



Vernon Consulting Inc.                                          Hearing Date: December 8, 2020 at 10:00 a.m.
344 East 65th Street, #3C                                       Objection Date: December 1, 2020
New York, New York
(212) 861-7109
laura@vernonconsulting.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                 Chapter 11
 BRONX MIRACLE GOSPEL TABERNACLE
 WORD OF FAITH MINISTRIES, INC.,                                 Case No. 19-12447 (SMB)

                                     Debtor.
 -----------------------------------------------------------x

  FIRST INTERIM APPLICATION FOR ALLOWANCE AND PAYMENT OF FEES
   AND REIMBURSEMENT OF EXPENSES TO VERNON CONSULTING, INC, AS
  FINANCIAL ADVISORS AND ACCOUNTANTS TO THE CHAPTER 11 TRUSTEE
           FROM JANUARY 27, 2020 THROUGH OCTOBER 31, 2020

Name of Applicant:                                               VERNON CONSULTING INC.

Authorized to Provide Professional Services to:                  Financial Advisors and Accountants
                                                                 to the Chapter 11 Trustee

Date of Retention:                                               Approved February 11, 2020
                                                                 nunc pro tunc to January 27, 2020

Period for which compensation                                    January 27, 2020 – October 31, 2020
and reimbursement is sought:

Total amount of compensation sought as                          $ 19,526.25
actual and necessary this fee period:

Total amount of expense reimbursement                           $   13.23
sought as actual and necessary this fee period:

Total fees and expenses sought this fee period:                 $ 19,539.48

Total amount of compensation paid as actual                     $      0.00
and necessary this fee period:

Total amount of expenses paid as actual                         $      0.00
and necessary this fee period:
Blended Rate per hour during this fee period:                   $    385.13

                                                        1
19-12447-smb        Doc 145       Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                              Pg 2 of 31



This is the applicant’s first interim fee application.

                                              SECTION I
                                            FEE SUMMARY


First Interim Fee Application Covering the Period January 27, 2020 through October 31, 2020


Total Previous Fees and Expenses Requested this period:                          $    -       .
Total Fees and Expenses Allowed to Date:                                         $    -       .
Total Retainer (if applicable):                                                  $    -       .
Total Holdback (if applicable):                                                  $    -       .
Total Received by Applicant this period:                                         $    -       .



                                        Compensation by Matter


  Matter
                  Matter Description                         Total Hours     Total Fees
  Number
   1             Accounting/Auditing                              6.3        $     1,102.50
   2             Asset Recovery                                   0.7                  0.00
   3             Business Operations                              3.1              1,317.50
   4             Case Administration                             31.8             13,515.00
   5             Data Analysis                                    3.6              1,530.00
   6             Employment/Fee Application                       0.2                 85.00
   7             Litigation Consulting                            0.3                127.50
   8             Tax Issues                                       4.0              1,700.00
   9             Travel - Non-Working (at 50%)                    0.7                148.75
 Total                                                           50.7            $19,526.25




                                                         2
19-12447-smb      Doc 145     Filed 11/16/20 Entered 11/16/20 16:12:07         Main Document
                                          Pg 3 of 31



SECTION II – SUMMARY OF PROFESSIONALS RENDERING SERVICES FROM
                    JANUARY 27, 2020 THROUGH OCTOBER 31, 2020

       The Professionals of Vernon Consulting who rendered professional services in these
Chapter 11 Cases during the Fee Period are:



                                                                      Total          Total
 Professional
                        Position          Hourly Billing Rate*        Billed
 Person                                                                          Compensation
                                                                      Hours

                                              $425.00 (Prof.)          44.4          $ 18,423.80

 Laura W. Patt     Managing Director
                                              $175.00 (Acctg.)          6.3             1,102.50


 Totals for Professionals                                              50.7          $ 19,526.25



                               Total Fees                                          $ 19,526.25
                               Total Expenses                                            13.23
                               Sub-Total                                           $ 19,539.48

                               Less: 20%Holdback                                    (3,905.25)

                               Net Fees (80%) and Expenses                         $ 15,634.23




*Due to the non-technical nature of the work performed during this Fee Period, all Accounting/
Auditing work was charged the discounted rate of $175 per hour.




                                                3
19-12447-smb    Doc 145    Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                       Pg 4 of 31




                     SECTION III – EXPENSE SUMMARY
                 JANUARY 27, 2020 THROUGH OCTOBER 31, 2020

 Expense Categories                                                       Amount
 Travel (23 miles @ $0.575/mile)                                           $ 13.23
 Total                                                                      $ 13.23




                                          4
19-12447-smb         Doc 145       Filed 11/16/20 Entered 11/16/20 16:12:07               Main Document
                                               Pg 5 of 31



Vernon Consulting Inc.
344 East 65th Street, #3C
New York, New York
(212) 861-7109
laura@vernonconsulting.com
Financial Advisors and Accountants for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                Chapter 11
 BRONX MIRACLE GOSPEL TABERNACLE
 WORD OF FAITH MINISTRIES, INC.,                                Case No. 19-12447 (SMB)

                                     Debtor.
 -----------------------------------------------------------x

  FIRST INTERIM APPLICATION FOR ALLOWANCE AND PAYMENT OF FEES
   AND REIMBURSEMENT OF EXPENSES TO VERNON CONSULTING, INC, AS
  FINANCIAL ADVISORS AND ACCOUNTANTS TO THE CHAPTER 11 TRUSTEE
           FROM JANUARY 27, 2020 THROUGH OCTOBER 31, 2020

        Pursuant to Sections 330 and 331 of the United States Bankruptcy Code, 11 U.S.C.§ 101

et. seq., Rule 2016 of the Federal Rules of Bankruptcy Procedure, Local Bankruptcy Rule 2016-1

of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of

New York, the Order Authorizing the Retention of Vernon Consulting, Inc. as the Financial

Advisors and Accountants to the Chapter 11 Trustee effective as of January 27, 2020, dated

February 11, 2020 [Docket No. 50]. Vernon Consulting, Inc. (hereinafter referred to “VCI” or the

“Applicant”) presents this First Interim Application (the "Application") for Allowance of

Compensation and Reimbursement of Expenses for services performed and expenses incurred

during the period January 27, 2020 through and including October 31, 2020 (the "Application

Period"). Specifically, VCI seeks (i) interim allowance of $19,526.25 for the reasonable and

necessary professional services that VCI rendered to the Debtor during the Fee Period; (ii)

compensation in the amount of $15,621.00, which is 80% of the total amount of compensation


                                                        5
19-12447-smb      Doc 145       Filed 11/16/20 Entered 11/16/20 16:12:07          Main Document
                                            Pg 6 of 31



sought for actual and necessary professional services rendered during the Fee Period (i.e.

$19,526.25 x 80% = $15,621.00), and (iii) the allowance and payment of $13.23 for the actual and

necessary expenses that VCI incurred in connection with such services during the Fee Period. VCI

represents that Debtor has sufficient funds to pay this amount, and that VCI is holding no retainer

to apply against the amounts due. In support of this Application, the Applicant respectfully states

as follows:

                                         BACKGROUND

       1.      On July 28, 2019 (the "Petition Date"), the Debtor filed a petition for relief under

chapter 11 of the United States Code (the "Bankruptcy Code").

       2.      On January 7, 2020, an Order to Appoint a Chapter 11 Trustee was filed by the

Court upon Motion of Newell Funding, LLC [Doc.41].

       3.      On January 27, 2020, the United States Trustee appointed Deborah J. Piazza to

serve as Chapter 11 Trustee [Doc. 42].

       4.      On February 11, 2020, the Bankruptcy Court entered an Order authorizing the

retention and employment of VCI as the Chapter 11 Trustee’s Financial Advisors and Accountants

[Doc. 50]. A copy of the Order is attached hereto as Exhibit A.

       5.      In support of the Application, VCI submits the certification of Laura W. Patt,

attached hereto as Exhibit B.

                                  JURISDICTION AND VENUE



       6.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.§§ 157

and 1334. Consideration of this motion is a core proceeding pursuant to 28 U.S.C.§ 157(b).




                                                6
19-12447-smb      Doc 145      Filed 11/16/20 Entered 11/16/20 16:12:07            Main Document
                                           Pg 7 of 31



       7.      Venue is proper before this Court pursuant to 28 U.S.C.§§ 1408 and 1409. The

statutory predicates for the relief sought herein are §§330 and 331 and 333 of the Bankruptcy Code,

as supplemented by Fed. R. Bankr. P. 2016.

                               RELIEF REQUESTED

       8.      By this application, VCI seeks an allowance of fees in the amount of $19,526.25

for professional services rendered during the Application Period, compensation in the amount of

$15,621.00, which is 80% of the total amount of compensation sought for actual and necessary

professional services rendered during the Fee Period (i.e. $19,526.25 x 80% = $15,621.00), and

the allowance and payment of $13.23 for the actual and necessary expenses that VCI incurred in

connection with such services during the Fee Period. The services performed by VCI Professionals

during the Application Period are detailed in Exhibit C. In submitting such detail, VCI does

not intend to waive any privilege or doctrine, including the attorney-client privilege, work

product or other similar privilege or doctrine. All services for which compensation is requested

by the Applicant were performed for and/or on behalf of the Chapter 11 Trustee, and there are no

agreements or understandings for the sharing of any compensation with parties outside of the

Applicant’s Firm. VCI further states that there has been no unnecessary duplication of work for

which compensation is requested.

       9.      Exhibit C is a summary covering all the services performed by Applicant with

respect to this matter during the Compensation Period. This detailed itemization complies with

Local Bankruptcy Rule in that each time entry contains a separate time allotment, a description of

the type of activity and the subject matter of the activity; all time is billed in increments of one-

tenth of an hour; the time entries are presented chronologically in categories; and all meetings or

hearings are individually identified.



                                                 7
19-12447-smb       Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07              Main Document
                                         Pg 8 of 31




                       PROFESSIONAL SERVICES RENDERED

       10.    Following is the detailed itemization, by task category, of all services performed by

Applicant with respect to this matter during the Compensation Period.

       11.    The Applicant has divided its time into the following categories:

              a)      Accounting/Auditing (6.3 Hours - $1,102.50) This category includes

                      activities related to maintaining and auditing the books of account,

                      preparation of financial statements and account analysis. Performed at the

                      discounted rate of $175 per hour this Fee Period.

              b)      Asset Recovery (0.7 Hours – No Charge) This category includes the

                      identification and review of potential assets including causes of action and

                      non-litigation recoveries.

              c)      Business Operations (3.1 Hours - $1,317.50) This category includes

                      issues related to debtor-in-possession operating in chapter 11 such as

                      employee, vendor, tenant issues and similar problems.

              d)      Case Administration (31.8 Hours - $13,515.00) This category includes

                      time spent in coordination and compliance matters including preparation

                      of statement of financial affairs; schedules; list of contracts; United States

                      Trustee interim statements and operating reports; contacts with the United

                      States Trustee; general creditor inquiries.

              e)      Data Analysis (3.6 Hours - $1,530.00) Time billed to this category

                      includes time related to Management information systems review,




                                                   8
19-12447-smb       Doc 145    Filed 11/16/20 Entered 11/16/20 16:12:07                Main Document
                                          Pg 9 of 31



                      installation and analysis, construction, maintenance and reporting of

                      significant case financial data, lease rejection, and claims.

              f)      Employment/Fee Application (0.2 Hours - $85.00) This category includes

                      the preparation and/or review of employment and fee applications for self

                      or others; motions to establish interim procedures.

              g)      Litigation Consulting (0.3 Hours - $127.50) This category includes

                      providing consulting and expert witness services relating to various

                      bankruptcy matters such as insolvency, feasibility, avoiding actions;

                      forensic accounting.

              h)      Tax Issues (4.0 Hours - $1,700.00) Time billed to this category represents

                      analysis of tax issues.

     12.      During the Interim Period, the Applicant expended the sum of $13.23 for

     reasonable and necessary actual expenses incurred in this Case.

     13.      Attached hereto as Exhibit D is the Affidavit filed by the Applicant, in support of

     VCI’s Employment Application which details the terms of the Order, including the hourly

     rates, and scope of services.

                                        CONCLUSION

     14.      No prior application has been made to this or any other Court for this Application

     Period or for the allowance of fees and disbursements sought herein.

       15.    In light of the foregoing, VCI respectfully requests that it be granted a first

interim allowance of $19,526.25 for professional services rendered during the Application Period,

compensation in the amount of $15,621.00, which is 80% of the total amount of compensation

sought for actual and necessary professional services rendered during the Fee Period (i.e.



                                                9
19-12447-smb     Doc 145     Filed 11/16/20 Entered 11/16/20 16:12:07          Main Document
                                        Pg 10 of 31



$19,526.25 x 80% = $15,621.00), and the allowance and payment of $13.23 for the actual and

necessary expenses that VCI incurred in connection with such services during the Fee Period, and

be granted such other and further relief as the Court may deem just and proper.




Dated: October 31, 2020
       New York, NY
                                             Respectfully submitted,



                                             By: /s/ Laura W. Patt____________
                                                   Laura W. Patt
                                                   Vernon Consulting, Inc.
                                                   344 East 65th St, Suite 3C
                                                   New York, NY 10065
                                                   Tel: (917) 822-7578
                                                   lpatt@vernonconsulting.com




                                              10
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 11 of 31




                                EXHIBIT A
19-12447-smb
19-12447-smb Doc
             Doc145
                 50 Filed
                    Filed02/12/20
                          11/16/20 Entered
                                    Entered02/12/20
                                            11/16/2006:32:30
                                                     16:12:07 Main
                                                              MainDocument
                                                                   Document
                               Pg
                                Pg12
                                   1 of 3
                                        31




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:
                                                           Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                             Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.,

                                    Debtor.
-------------------------------------------------------x


                ORDER AUTHORIZING THE TRUSTEE TO RETAIN
              VERNON CONSULTING, INC., AS FINANCIAL ADVISORS
        AND ACCOUNTANTS TO THE TRUSTEE, EFFECTIVE JANUARY 27, 2020

         Upon the application dated February 10, 2020 (the “Application”) of Deborah J. Piazza,

as Chapter 11 trustee (the “Trustee”) of the above-captioned Debtor for an order seeking

authorization to retain Vernon Consulting, Inc. (“Vernon Consulting”) as her financial advisors

and accountants to perform the services more fully set forth in the Application; and upon the

affidavit of Laura W. Patt, LNHA, CPA, CIRA (the “Patt Affidavit”) in support of the

Application; and the Court having jurisdiction to consider the Application and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the

Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due notice of the Application and this Order having been made and no further notice need be

given; and after due deliberation it being determined that the relief requested is necessary to the

administration of the Debtor’s estate, and this Court being satisfied that Vernon Consulting (a)

does not hold or represent any interest adverse to the Debtor’s estate; (b) is a disinterested person

within the meaning of section 101(14) of the Bankruptcy Code; and (c) that its employment is




{Client/086324/1/02018381.DOC;1 }
19-12447-smb
19-12447-smb Doc
             Doc145
                 50 Filed
                    Filed02/12/20
                          11/16/20 Entered
                                    Entered02/12/20
                                            11/16/2006:32:30
                                                     16:12:07 Main
                                                              MainDocument
                                                                   Document
                               Pg
                                Pg13
                                   2 of 3
                                        31




necessary and would be in the best interest of the estate; it is

             ORDERED, that the Trustee be and hereby is authorized to retain Vernon Consulting as

of January 27, 2020, to render financial and accounting services to the Trustee, as more fully

particularized in the Trustee’s Application and the Patt Affidavit; and it is further

         ORDERED, that Vernon Consulting shall be compensated in accordance with and will

file interim and final fee applications for allowance of its compensation and expenses pursuant to

sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of this

Court upon appropriate notice and a hearing; and it is further

         ORDERED, that prior to any increases in Vernon Consulting’s rates for any individual

employed by Vernon Consulting and providing services in this case, Vernon Consulting shall file

a supplemental affidavit with the Court and provide ten business days’ notice to the Trustee, the

Debtor and the United States Trustee. The supplemental affidavit shall explain the basis for the

requested rate increases in accordance with section 330(a)(3)(F) of the Bankruptcy Code and

state whether the Trustee has consented to the rate increase. The United States Trustee retains all

rights to object to any rate increase on all grounds including, but not limited to, the

reasonableness standard provided for in § 330 of the Bankruptcy Code, and the Court retains the

right to review any rate increases pursuant to § 330 of the Bankruptcy Code; provided however,

that the terms “increases in Vernon Consulting’s rates” and “rate increases” as used in this Order

shall not include annual “step increases” historically awarded by Vernon Consulting in the

ordinary course to employees throughout the firm due to advancing seniority and promotion.




{Client/086324/1/02018381.DOC;1 }                   2
19-12447-smb
19-12447-smb Doc
             Doc145
                 50 Filed
                    Filed02/12/20
                          11/16/20 Entered
                                    Entered02/12/20
                                            11/16/2006:32:30
                                                     16:12:07 Main
                                                              MainDocument
                                                                   Document
                               Pg
                                Pg14
                                   3 of 3
                                        31




         ORDERED, that the Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation or interpretation of this Order.



No Objection to Entry of this Order:

WILLIAM K. HARRINGTON, UNITED STATES TRUSTEE


By:/s/ Andy D. Velez-Rivera
   Andy D. Velez-Rivera, Esq.
   Trial Attorney



Dated: New York, New York
       February 11th, 2020
                                                        /s/ STUART M. BERNSTEIN_____
                                                        HONORABLE STUART M. BERNSTEIN
                                                        UNITED STATES BANKRUPTCY JUDGE




{Client/086324/1/02018381.DOC;1 }                  3
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 15 of 31




                                EXHIBIT B
19-12447-smb         Doc 145       Filed 11/16/20 Entered 11/16/20 16:12:07               Main Document
                                              Pg 16 of 31


                            UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                Chapter 11
 BRONX MIRACLE GOSPEL TABERNACLE
 WORD OF FAITH MINISTRIES, INC.,                                Case No. 19-12447 (SMB)

                                     Debtor.
 -----------------------------------------------------------x


  CERTIFICATION UNDER GUIDELINES FOR FEES AND DISBURSEMENTS FOR
   PROFESSIONALS WITH RESPECT TO THE FIRST INTERIM APPLICATION
    FOR ALLOWANCE AND PAYMENT OF FEES AND REIMBURSEMENT OF
     EXPENSES TO VERNON CONSULTING, INC, AS FINANCIAL ADVISORS
            AND ACCOUNTANTS TO THE CHAPTER 11 TRUSTEE
           FROM JANUARY 27, 2020 THROUGH OCTOBER 31, 2020

I, Laura W. Patt, hereby certify that:

        1.       I am the President and Managing Director of Vernon Consulting, Inc. (“VCI”). I

have personal knowledge of the facts set forth herein.

        2.       I submit this Certification in support of the First Interim Fee Application of VCI,

as Financial Advisors and Accountants to the Chapter 11 Trustee, for Allowance of Compensation

and Reimbursement of Expenses for the Period from January 27, 2020 through October 31, 2020

(the “Application”).

        3.       I have read the Application and, to the best of my knowledge, information and

belief, formed after reasonable inquiry (i) the Application complies with the United States Trustee

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. section 330 effective January 30, 1996 (the “UST Guidelines”), Rule 2016 of the

Bankruptcy Rules, and this Court’s Interim Compensation Order; (ii) the fees and expenses
19-12447-smb      Doc 145     Filed 11/16/20 Entered 11/16/20 16:12:07           Main Document
                                         Pg 17 of 31



requested therein are billed at rates and in accordance with practices customarily employed by VCI

and generally accepted by VCI’s clients; (iii) in providing a reimbursable service, VCI does not

make a profit on that service, whether the service is performed by VCI in-house or through a third

party; (iv) in charging for a reimbursable service, VCI does not include any amounts for

amortization of the cost of any investment, equipment or capital outlay; and (v) in seeking

reimbursement for a service which VCI justifiably purchased or contracted from a third party, VCI

has requested reimbursement only for the amount billed to VCI by the third-party vendor and paid

by VCI to such vendor.

       4.      There is no agreement or understanding between VCI and any other person, other

       than the members of VCI, for the sharing of compensation to be received for services

rendered or to be rendered in the Chapter 11 Cases.

       The Office of the United States Trustee, and the Chapter 11 Trustee will be served with a

copy of the Application.



       WHEREFORE, I declare that the above is true and correct to the best of my knowledge.

Dated: New York, NY                                   /s/ Laura W. Patt
October 31, 2020                                        Laura W. Patt
                                                        Managing Director
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 18 of 31




                                EXHIBIT C
    19-12447-smb               Doc 145             Filed 11/16/20 Entered 11/16/20 16:12:07                                       Main Document
                                                              Pg 19 of 31

Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc.
19-12447-SMB , Southern District of New York
Vernon Consulting, Inc.
Professionals: LWP- Laura W. Patt, Managing Director

   Date         Professional     Category          Description of Work Performed                                      Hours       Rate      Fee
                                  Employment/ Initial discussions, Docket review, and Conflict check - No
 01/27/20          LWP                                                                                                 N/C    $    425.00           -
                                 Fee Application charge
 01/28/20          LWP             Tax Issues    Initial review of applicability of transfer tax, capital gain, and     1.2   $    425.00     510.00
                                                 cancellation of debt.
 01/28/20          LWP             Tax Issues    Analysis of Debtor's tax exempt status                                 0.2   $    425.00         85.00

 01/28/20          LWP             Tax Issues      Emails to D. Piazza, J. Makower, and S. Markowitz; re;               0.3   $    425.00     127.50
                                                   transfer tax
 01/29/20          LWP             Tax Issues      Emails to D. Piazza, J. Makower, and S. Markowitz; re;               0.4   $    425.00     170.00
                                                   Debtor's tax status
 01/29/20          LWP            Case Admin       Telephone call to G.Iurato; re: Debtor's books and records.          0.5   $    425.00     212.50

 01/30/20          LWP             Tax Issues      Analyses of applicability of Unrelated Business Income and           0.6   $    425.00     255.00
                                                   Capital Gains
 01/30/20          LWP             Tax Issues      Telephone call with A. Ben-Ami regarding transfer taxes and          0.2   $    425.00         85.00
                                                   capital gains taxes.
 01/30/20          LWP             Tax Issues      Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax           0.1   $    425.00         42.50

 01/31/20          LWP             Tax Issues      Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.1   $    425.00         42.50
                                                   Debtor's property tax/special assessments.
 02/04/20          LWP            Employment/ Finalize and notarize Affidavit                                           0.2   $    425.00         85.00
                                 Fee Application
 02/10/20          LWP            Case Admin Emails to each G. Iurato and M. Husbands; re: financial                    0.1   $    425.00         42.50
                                                 information and accounting records.
 02/10/20          LWP             Bus. Oper.      Telephone call with J. Makower; re: Business operations              0.2   $    425.00         85.00

 02/11/20          LWP             Tax Issues      Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.1   $    425.00         42.50
                                                   property tax exemptions
 02/11/20          LWP            Case Admin       Emails to M. Husbands; re: financial information and                 0.1   $    425.00         42.50
                                                   accounting records.
 02/18/20          LWP             Bus. Oper.      Telephone call with J. Makower; re: Business operations              0.3   $    425.00     127.50

 02/27/20          LWP             Bus. Oper.      Telephone call with Minister Jeanette Brown; re: property tax        0.3   $    425.00     127.50
                                                   exemption, books & records, and access to bank account.
 02/27/20          LWP             Bus. Oper.      Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.1   $    425.00         42.50
                                                   contact with Minister Brown
 03/11/20          LWP             Bus. Oper.      Telephone call with Minister Jeanette Brown; re: access to           0.1   $    425.00         42.50
                                                   property tax exemption, books & records, and bank account.
 03/17/20          LWP             Bus. Oper.      Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.1   $    425.00         42.50
                                                   access to Debtor site and information needed
 03/18/20          LWP           Data Analysis     Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.2   $    425.00         85.00
                                                   attempts to contact Debtor and requests for information.
 03/23/20          LWP             Tax Issues      Telephone call with T. Oberman regarding property tax                0.1   $    425.00         42.50
                                                   exemption and email to follow-up request.
 03/25/20          LWP            Case Admin       Emails to N. Rossi; re; access to Debtor site.                       0.1   $    425.00         42.50

 03/30/20          LWP            Travel - Non-    Travel to/from office to 2910 Barnes, Bronx NY.                      0.7   $    212.50     148.75
                                     working
 03/30/20          LWP            Case Admin       Site visit with N.Rossi ; secured Debtor Estate's computers          3.3   $    425.00   1,402.50
                                                   and financial information.




                                                                           Page 1 of 3
  19-12447-smb            Doc 145          Filed 11/16/20 Entered 11/16/20 16:12:07                                       Main Document
                                                      Pg 20 of 31

 Date      Professional   Category         Description of Work Performed                                      Hours       Rate      Fee
03/30/20      LWP          Bus. Oper.      Two telephone calls with Minister Jeanette Brown; re: site visit     0.6   $    425.00     255.00
                                           and assets secured.
04/02/20      LWP           Bus. Oper.     Telephone call with J. Makower; re: Business operations              0.6   $    425.00     255.00

04/03/20      LWP           Bus. Oper.     Telephone call with J. Makower; re: Business operations              0.4   $    425.00     170.00

04/06/20      LWP          Data Analysis   Access and gather information from two of the Debtors                2.1   $    425.00     892.50
                                           computers recovered from the site
04/07/20      LWP          Data Analysis   Access and gather information from two of the Debtors                1.3   $    425.00     552.50
                                           computers recovered from the site
04/09/20      LWP           Case Admin     Telephone call to M. Husbands; re: access to accounting files        0.7   $    425.00     297.50

04/14/20      LWP           Case Admin     Compile bank account information and statements                      0.4   $    425.00     170.00

04/23/20      LWP           Bus. Oper.     Telephone call with J. Makower and D. Piazza; re: Bank               0.2   $    425.00      85.00
                                           accounts and accounts payable.
05/13/20      LWP           Tax Issues     Telephone call with T. Oberman regarding property tax                0.1   $    425.00      42.50
                                           exemption and email to follow-up request.
05/28/20      LWP           Tax Issues     Telephone call to T. Oberman regarding property tax exemption        0.1   $    425.00      42.50
                                           and email to follow-up request.
06/12/20      LWP           Case Admin     Telephone call to M. Husbands; re: access to accounting files        0.2   $    425.00      85.00

06/15/20      LWP           Tax Issues     Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax           0.1   $    425.00      42.50

06/23/20      LWP           Bus. Oper.     Emails to D. Piazza, J. Makower, and S. Markowitz; re:               0.2   $    425.00      85.00
                                           Accounts payable
06/24/20      LWP           Case Admin     Fax and email correspondence to L. Tobar; re: online access;         0.2   $    425.00      85.00
                                           additional correspondence to TD Representatives
06/25/20      LWP           Case Admin     Telephone calls with J. Sarmiento and D. Piazza; re: Bank            0.8   $    425.00     340.00
                                           Access; compile bank statements
06/30/20      LWP           Tax Issues     Telephone call to T. Oberman regarding property tax exemption        0.1   $    425.00      42.50
                                           and email to follow-up request.
07/03/20      LWP           Case Admin     Telephone call with D. Piazza; re: MORS & Tax                        0.4   $    425.00     170.00

07/07/20      LWP           Case Admin     Telephone call to M. Husbands; re: MORS                              0.2   $    425.00      85.00

07/07/20      LWP          Acctg/Auditing Set-up QBO, upload transactions, reconcile books and bank (11         6.3   $    175.00   1,102.50
                                          months).
07/08/20      LWP           Case Admin Prepare Initial MOR - July 2019 (stub period) and August 2019            2.9   $    425.00   1,232.50

07/08/20      LWP           Case Admin     Prepare MOR - September 2019                                         2.8   $    425.00   1,190.00

07/08/20      LWP           Case Admin     Prepare MOR - October 2019                                           2.3   $    425.00     977.50

07/08/20      LWP           Case Admin     Prepare MOR - November 2019                                          2.2   $    425.00     935.00

07/09/20      LWP           Case Admin     Prepare MOR - December 2019                                          2.1   $    425.00     892.50

07/09/20      LWP           Case Admin     Prepare MOR - January 2020                                           1.5   $    425.00     637.50

07/09/20      LWP           Case Admin     Prepare MOR - February 2020                                          1.2   $    425.00     510.00

07/09/20      LWP           Case Admin     Prepare MOR - March 2020                                             1.4   $    425.00     595.00

07/13/20      LWP           Case Admin     Prepare MOR - April 2020                                             1.1   $    425.00     467.50




                                                                  Page 2 of 3
       19-12447-smb             Doc 145          Filed 11/16/20 Entered 11/16/20 16:12:07                                  Main Document
                                                            Pg 21 of 31

  Date           Professional   Category         Description of Work Performed                                 Hours       Rate           Fee
 07/13/20           LWP          Case Admin      Prepare MOR - May 2020                                          1.1   $    425.00          467.50

 07/13/20           LWP           Case Admin     Prepare MOR - June 2020                                         0.9   $    425.00           382.50

 07/14/20           LWP           Case Admin     Revisions to the MORs                                           0.6   $    425.00           255.00

 07/15/20           LWP           Case Admin     Analyses of payments made.                                      0.7   $    425.00           297.50

 07/16/20           LWP           Case Admin     Final edits to MORs                                             0.4   $    425.00           170.00

 07/20/20           LWP         Asset Recovery Bankruptcy Auction Sale                                           0.7          N/C               -

 07/20/20           LWP           Tax Issues     Telephone call with T. Oberman regarding property tax           0.2   $    425.00            85.00
                                                 exemption resolution.
 07/22/20           LWP           Case Admin     Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax      0.2   $    425.00            85.00

 07/22/20           LWP           Case Admin     Telephone call with J. Makower; re: Attorney request            0.2   $    425.00            85.00

 07/24/20           LWP           Tax Issues     Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax      0.1   $    425.00            42.50
                                                 exemption posted; tax Liability remaining.
 08/06/20           LWP           Case Admin     Prepare MOR - July 2020                                         0.9   $    425.00           382.50

 08/10/20           LWP             Litigation   Telephone call with J. Makower; re: Attorney request            0.1   $    425.00            42.50
                                   Consulting
 08/11/20           LWP             Litigation   Bank Account analysis                                           0.2   $    425.00            85.00
                                   Consulting
 09/10/20           LWP           Case Admin     Telephone call with J. Makower; re: Bank Account                0.1   $    425.00            42.50

 09/14/20           LWP           Case Admin     Prepare MOR - August 2020                                       0.9   $    425.00           382.50

 10/06/20           LWP           Case Admin     Prepare MOR - September 2020; Calculate UST Quarterly           1.1   $    425.00           467.50
                                                 Fees
 10/12/20           LWP           Case Admin     Emails; re: MORs.                                               0.1   $    425.00            42.50

 10/28/20           LWP           Case Admin     Emails to/from D. Piazza, J. Makower, and S. Markowitz; re:     0.1   $    425.00            42.50
                                                 Debtor's retained property.

Total Professional Fees                                                                                         50.7                 $    19,526.25




EXPENSES


                                                                                                                                         Amount
Date             Professional   Category         Description of Expense                                                    Cost          Charged


 03/30/20           LWP         Travel           Travel to/from Debtor Site - 2910 Barnes 23 miles RT @                      13.23            13.23
                                                 $0.575/mile

Total Expenses                                                                                                                       $        13.23

Total Professional Fees and Expenses                                                                                                 $    19,539.48




                                                                       Page 3 of 3
       19-12447-smb                  Doc 145               Filed 11/16/20 Entered 11/16/20 16:12:07                                                 Main Document
                                                                      Pg 22 of 31

Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc.
19-12447-SMB , Southern District of New York
Vernon Consulting, Inc.
Professionals: LWP- Laura W. Patt, Managing Director

Date              Professional     Description of Work Performed                                                                 Hours       Rate        Fee

Accounting/Auditing
07/07/20               LWP         Set-up QBO, upload transactions, reconcile books and bank (11 months).
                                                                                                                                   6.3   $    175.00 $   1,102.50

Accounting/Auditing Total                                                                                                          6.3               $   1,102.50


Asset Recovery
07/20/20               LWP         Bankruptcy Auction Sale                                                                         0.7          N/C $          -

Asset Recovery Total                                                                                                               0.7               $         -


Business Operations
02/10/20               LWP         Telephone call with J. Makower; re: Business operations                                         0.2   $    425.00 $      85.00

02/18/20               LWP         Telephone call with J. Makower; re: Business operations                                         0.3   $    425.00 $     127.50

02/27/20               LWP         Telephone call with Minister Jeanette Brown; re: property tax exemption, books & records,       0.3   $    425.00 $     127.50
                                   and access to bank account.
02/27/20               LWP         Emails to D. Piazza, J. Makower, and S. Markowitz; re: contact with Minister Brown              0.1   $    425.00 $      42.50

03/11/20               LWP         Telephone call with Minister Jeanette Brown; re: access to property tax exemption, books &      0.1   $    425.00 $      42.50
                                   records, and bank account.
03/17/20               LWP         Emails to D. Piazza, J. Makower, and S. Markowitz; re: access to Debtor site and                0.1   $    425.00 $      42.50
                                   information needed
03/30/20               LWP         Two telephone calls with Minister Jeanette Brown; re: site visit and assets secured.            0.6   $    425.00 $     255.00

04/02/20               LWP         Telephone call with J. Makower; re: Business operations                                         0.6   $    425.00 $     255.00

04/03/20               LWP         Telephone call with J. Makower; re: Business operations                                         0.4   $    425.00 $     170.00

04/23/20               LWP         Telephone call with J. Makower and D. Piazza; re: Bank accounts and accounts payable.           0.2   $    425.00 $      85.00

06/23/20               LWP         Emails to D. Piazza, J. Makower, and S. Markowitz; re: Accounts payable                         0.2   $    425.00 $      85.00

Business Operations Total                                                                                                          3.1               $   1,317.50


Case Administration
01/29/20               LWP         Telephone call to G.Iurato; re: Debtor's books and records.                                     0.5   $    425.00 $     212.50

02/10/20               LWP         Emails to each G. Iurato and M. Husbands; re: financial information and accounting records.     0.1   $    425.00 $      42.50

02/11/20               LWP         Emails to M. Husbands; re: financial information and accounting records.                        0.1   $    425.00 $      42.50

03/25/20               LWP         Emails to N. Rossi; re; access to Debtor site.                                                  0.1   $    425.00 $      42.50

03/30/20               LWP         Site visit with N.Rossi ; secured Debtor Estate's computers and financial information.          3.3   $    425.00 $   1,402.50

04/09/20               LWP         Telephone call to M. Husbands; re: access to accounting files                                   0.7   $    425.00 $     297.50

04/14/20               LWP         Compile bank account information and statements                                                 0.4   $    425.00 $     170.00

06/12/20               LWP         Telephone call to M. Husbands; re: access to accounting files                                   0.2   $    425.00 $      85.00

06/24/20               LWP         Fax and email correspondence to L. Tobar; re: online access; additional correspondence to       0.2   $    425.00 $      85.00
                                   TD Representatives
06/25/20               LWP         Telephone calls with J. Sarmiento and D. Piazza; re: Bank Access; compile bank                  0.8   $    425.00 $     340.00
                                   statements
07/03/20               LWP         Telephone call with D. Piazza; re: MORS & Tax                                                   0.4   $    425.00 $     170.00




                                                                                        Page 1 of 3
       19-12447-smb                    Doc 145                 Filed 11/16/20 Entered 11/16/20 16:12:07                                           Main Document
                                                                          Pg 23 of 31

Date                  Professional   Description of Work Performed                                                             Hours       Rate        Fee

07/07/20                 LWP         Telephone call to M. Husbands; re: MORS                                                     0.2   $    425.00 $      85.00

07/08/20                 LWP         Prepare Initial MOR - July 2019 (stub period) and August 2019                               2.9   $    425.00 $    1,232.50

07/08/20                 LWP         Prepare MOR - September 2019                                                                2.8   $    425.00 $    1,190.00

07/08/20                 LWP         Prepare MOR - October 2019                                                                  2.3   $    425.00 $     977.50

07/08/20                 LWP         Prepare MOR - November 2019                                                                 2.2   $    425.00 $     935.00

07/09/20                 LWP         Prepare MOR - December 2019                                                                 2.1   $    425.00 $     892.50

07/09/20                 LWP         Prepare MOR - January 2020                                                                  1.5   $    425.00 $     637.50

07/09/20                 LWP         Prepare MOR - February 2020                                                                 1.2   $    425.00 $     510.00

07/09/20                 LWP         Prepare MOR - March 2020                                                                    1.4   $    425.00 $     595.00

07/13/20                 LWP         Prepare MOR - April 2020                                                                    1.1   $    425.00 $     467.50

07/13/20                 LWP         Prepare MOR - May 2020                                                                      1.1   $    425.00 $     467.50

07/13/20                 LWP         Prepare MOR - June 2020                                                                     0.9   $    425.00 $     382.50

07/14/20                 LWP         Revisions to the MORs                                                                       0.6   $    425.00 $     255.00

07/15/20                 LWP         Analyses of payments made.                                                                  0.7   $    425.00 $     297.50

07/16/20                 LWP         Final edits to MORs                                                                         0.4   $    425.00 $     170.00

07/22/20                 LWP         Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax                                  0.2   $    425.00 $      85.00

07/22/20                 LWP         Telephone call with J. Makower; re: Attorney request                                        0.2   $    425.00 $      85.00

08/06/20                 LWP         Prepare MOR - July 2020                                                                     0.9   $    425.00 $     382.50

09/10/20                 LWP         Telephone call with J. Makower; re: Bank Account                                            0.1   $    425.00 $      42.50

09/14/20                 LWP         Prepare MOR - August 2020                                                                   0.9   $    425.00 $     382.50

10/06/20                 LWP         Prepare MOR - September 2020; Calculate UST Quarterly Fees                                  1.1   $    425.00 $     467.50

10/12/20                 LWP         Emails; re: MORs.                                                                           0.1   $    425.00 $      42.50

10/28/20                 LWP         Emails to/from D. Piazza, J. Makower, and S. Markowitz; re: Debtor's retained property.     0.1   $    425.00 $      42.50

Case Administration Total                                                                                                       31.8               $   13,515.00


Data Analysis
03/18/20                 LWP         Emails to D. Piazza, J. Makower, and S. Markowitz; re: attempts to contact Debtor and       0.2   $    425.00 $      85.00
                                     requests for information.
04/06/20                 LWP         Access and gather information from two of the Debtors computers recovered from the site     2.1   $    425.00 $     892.50

04/07/20                 LWP         Access and gather information from two of the Debtors computers recovered from the site     1.3   $    425.00 $     552.50

Data Analysis Total                                                                                                              3.6               $    1,530.00


Employment/ Fee Application

01/27/20                 LWP         Initial discussions, Docket review, and Conflict check - No charge                         N/C    $    425.00 $         -
02/04/20                 LWP         Finalize and notarize Affidavit                                                             0.2   $    425.00 $      85.00
                                                                                                                                 0.2               $      85.00
Employment/ Fee Application Total




                                                                                            Page 2 of 3
       19-12447-smb                 Doc 145                  Filed 11/16/20 Entered 11/16/20 16:12:07                                             Main Document
                                                                        Pg 24 of 31

Date               Professional   Description of Work Performed                                                                Hours       Rate        Fee

Litigation Consulting

08/10/20                LWP       Telephone call with J. Makower; re: Attorney request                                           0.1   $    425.00 $       42.50

08/11/20                LWP       Bank Account analysis                                                                          0.2   $    425.00 $       85.00

Litigation Consulting Total                                                                                                      0.3               $     127.50


Tax Issues
01/28/20                LWP       Initial review of applicability of transfer tax, capital gain, and cancellation of debt.       1.2   $    425.00 $     510.00

01/28/20                LWP       Analysis of Debtor's tax exempt status                                                         0.2   $    425.00 $       85.00

01/28/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re; transfer tax                            0.3   $    425.00 $     127.50

01/29/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re; Debtor's tax status                     0.4   $    425.00 $     170.00

01/30/20                LWP       Analyses of applicability of Unrelated Business Income and Capital Gains                       0.6   $    425.00 $     255.00

01/30/20                LWP       Telephone call with A. Ben-Ami regarding transfer taxes and capital gains taxes.               0.2   $    425.00 $       85.00

01/30/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax                                     0.1   $    425.00 $       42.50

01/31/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re: Debtor's property tax/special           0.1   $    425.00 $       42.50
                                  assessments.
02/11/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re: property tax exemptions                 0.1   $    425.00 $       42.50

03/23/20                LWP       Telephone call with T. Oberman regarding property tax exemption and email to follow-up         0.1   $    425.00 $       42.50
                                  request.
05/13/20                LWP       Telephone call with T. Oberman regarding property tax exemption and email to follow-up         0.1   $    425.00 $       42.50
                                  request.
05/28/20                LWP       Telephone call to T. Oberman regarding property tax exemption and email to follow-up           0.1   $    425.00 $       42.50
                                  request.
06/15/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax                                     0.1   $    425.00 $       42.50

06/30/20                LWP       Telephone call to T. Oberman regarding property tax exemption and email to follow-up           0.1   $    425.00 $       42.50
                                  request.
07/20/20                LWP       Telephone call with T. Oberman regarding property tax exemption resolution.                    0.2   $    425.00 $       85.00

07/24/20                LWP       Emails to D. Piazza, J. Makower, and S. Markowitz; re: tax exemption posted; tax Liability     0.1   $    425.00 $       42.50
                                  remaining.
Tax Issues Total                                                                                                                 4.0               $    1,700.00


Travel - Non-working
03/30/20                LWP       Travel to/from office to 2910 Barnes, Bronx NY.                                                0.7   $    212.50 $     148.75

Travel - Non-working Total                                                                                                       0.7               $     148.75


Total Professional Fees                                                                                                         50.7               $   19,526.25


EXPENSES
                                                                                                                                                     Amount
Date               Professional   Description of Expense                                                                                   Cost      Charged
03/30/20              LWP         Travel to/from Debtor Site - 2910 Barnes 23 miles RT @ $0.575/mile                                         13.23 $      13.23


Total Expenses                                                                                                                                     $       13.23

Total Professional Fees and Expenses                                                                                                               $   19,539.48




                                                                                            Page 3 of 3
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 25 of 31




                                EXHIBIT D
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 26 of 31
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 27 of 31
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 28 of 31
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 29 of 31
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 30 of 31
19-12447-smb   Doc 145   Filed 11/16/20 Entered 11/16/20 16:12:07   Main Document
                                    Pg 31 of 31
